Citation Nr: 0831688	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including chronic obstructive pulmonary disease 
(COPD) and asbestosis, to include as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from December 1963 to July 
1967, and from July 1967 to October 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO denied service 
connection for COPD.  The veteran perfected an appeal of this 
determination to the Board.

In September 2006, the veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In June 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After substantially complying with 
the requested action (as discussed below), the AMC continued 
the denial of the claim (as reflected in an April 2008 
supplemental statement of the case (SSOC)), and returned this 
matter to the Board for further appellate consideration.

As a final preliminary matter, given that there are diagnoses 
of both COPD and asbestosis in the record (as discussed 
below), the Board has recharacterized the issue on appeal 
more generally, as reflected on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no evidence of COPD or any chronic respiratory 
disability in service, COPD was not diagnosed until many 
years after service, and the only competent, probative 
opinions as to whether the veteran's COPD is related to 
service (as opposed to his smoking), or whether any 
asbestosis is related to in-service asbestos exposure (as 
opposed to post-service asbestos exposure), weigh against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disability, including COPD and asbestosis, to include as a 
result of asbestos exposure, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2003 pre-rating letter and November 
2003 and July 2007 post-rating letters provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The July 
2007 letter also included a specific request that the veteran 
furnish pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The July 2007 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.

After issuance of each notice described above, and 
opportunity for the veteran to respond, the April 2008 SSOC 
reflects readjudication of the claim.  Hence, while most of 
the notice was provided to the veteran after the August 2003 
initial adjudication of the claim, the veteran is not shown 
to be prejudiced by the timing of this VCAA-compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements submitted 
by the veteran and by his representative, on his behalf.

The Board notes that the June 2007 Board remand instructed 
the RO to request that the veteran identify all VA and non-VA 
health care providers, to include those possessing records 
associated with the award of state disability benefits and 
treatment records of the Biloxi VA Medical Center (VAMC) 
since December 2004.  In its July 2007 letter, the AMC did 
not specifically identify the state disability records or 
Biloxi VAMC records.  However, the AMC indicated that if the 
veteran furnished the date(s) and place(s) of VA treatment, 
it would obtain such records, and, although the veteran did 
not respond to the July 2007 letter, the AMC obtained and 
associated with the claims folder the relevant VAMC treatment 
records since December 2004.  Moreover, the AMC requested 
that the veteran send any medical reports that he had, or, if 
he wanted the AMC to obtain them, to complete the attached 
authorization and consent to release information form.  As 
the AMC did in fact obtain the outstanding VAMC records, and 
its request that the veteran identify any non-VA medical 
records and authorize the release of this information was 
inclusive of records such as the aforementioned state 
disability award records, the Board finds that the AMC 
substantially complied with the June 2007 Board remand 
instructions in this regard.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where there was substantial 
compliance with Board's remand instructions).  See also Chest 
v. Peake, No. 2007-7303, 2008 WL 2796362 (Fed. Cir. 2008) 
("substantial" compliance, rather than "complete" or 
"absolute" compliance is the correct legal standard to be 
employed when determining whether remand instructions were 
complied with). 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Such a determination generally 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2007).

In this case, the medical evidence includes multiple 
diagnoses of COPD, to include in Dr. Mitchell's September 
1991 treatment records and on the May 2003 and November 2004 
VA examinations.  As to whether the veteran has been 
diagnosed with asbestosis, there is conflicting evidence.  In 
September 1991 treatment records, Dr. Mitchell, along with a 
radiologist, Dr. Kuebler, found that chest X-rays taken at 
that time were compatible with pulmonary asbestosis.  In 
contrast, the May 2003 VA examiner, noting the veteran's 
history of asbestos exposure, found that there was no 
radiological evidence of asbestosis.  Similarly, the November 
2004 VA examiner, after noting that that the chest X-ray 
report indicated that the chest was normal with no evidence 
of pulmonary fibrosis, wrote that he could not confirm that 
the veteran had asbestosis.  However, even assuming that the 
evidence supports a diagnosis of asbestosis, service 
connection is not warranted for either COPD or asbestosis, 
for the following reasons.

With regard to COPD, there is no evidence of this, or any 
other, chronic respiratory disability in the service medical 
records.  In this regard, a September 1964 consultation sheet 
reflects complaints of chest pains when coughing or taking a 
deep breath, with treatment for a cold not helping.  A recent 
upper respiratory infection was noted, and, after 
examination, the diagnosis was mild bronchitis, and a chest 
X-ray was negative.  Subsequently, a September 1968 notation 
indicates sudden onset of a coughing spell productive of 
mucous.  On examination, the chest was clear to auscultation, 
and the diagnosis was of a mild upper respiratory infection.  
On the June 1967 release from active duty examination, the 
lungs were normal, and chest X-ray was negative.  On the 
October 1968 general discharge examination, the lungs were 
normal and chest X-ray was essentially negative.  Thus, the 
only in-service respiratory symptoms were described as mild 
and resolved prior to separation from service, and there is 
no evidence of COPD, or any chronic respiratory disability, 
in service.  See 38 C.F.R. § 3.303(b) (2007) (service 
connection warranted for subsequent manifestations of a 
chronic disease shown in service).

In addition, the first diagnosis of COPD is in Dr. Mitchell's 
September 1991 treatment records, almost twenty-three years 
after service.  The passage of so many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  See also 38 C.F.R. 
§ 3.303(b) (2007) (where chronic disease not shown in 
service, continuity of symptomatology must be shown to 
warrant service connection).

In addition, the only medical opinion as to whether there is 
a relationship between the veteran's COPD and service weigh 
against the claim.  Dr. Robinson's September 1991 treatment 
records, the May 2003 VA examination report, and the Board 
hearing transcript (p. 6) all indicate that the veteran 
smoked between one and one and one-half packs of cigarettes 
per day for about 40 years.  Dr. Robinson did not express an 
opinion as to the etiology of the veteran's COPD.  The May 
2003 VA examiner, however, concluded that the veteran's COPD 
was likely secondary to chronic heavy cigarette smoking.  
While, as noted by the veteran's representative in the July 
2004 statement of accredited representative in appealed case 
(VA Form 646), the May 2003 VA examiner indicated that he did 
not review the claims file, such lack of review alone does 
not warrant the discounting of his opinion.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006).  Rather, because the 
May 2003 VA examiner relied on the veteran's account of his 
in-service medical history (including his claimed asbestos 
exposure discussed below) and the veteran's account of his 
smoking history and his claim of in-service asbestos exposure 
(discussed below), and these accounts were consistent with 
the other evidence of record the May 2003 VA examiner's 
opinion is probative as to the etiology of the veteran's 
COPD.  Id.  Significantly, neither the veteran nor his 
representative has identified or alluded to a medical opinion 
that indicates that the veteran's COPD is related to service, 
or to a medical opinion that even addresses the etiology of 
his COPD.

As to the veteran's claim that he has asbestosis that is 
related to in-service asbestos exposure, the Board notes that 
there is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
VA promulgated any specific regulations for those types of 
cases.  However, VA's Adjudication Manual and Manual Rewrite, 
along with a VA circular on asbestos-related diseases, 
provide that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
lengthy latency period between exposure to asbestos fiber 
masses and the development of diseases including asbestosis, 
as well as the exposure information pertinent to the veteran.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988); Adjudication Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  See also VAOPGCPREC 4-00 (April 13, 2000).

In the present case, the veteran indicated during the hearing 
and in his written statements that he was exposed to asbestos 
as a boiler technician on board Navy ships.  The veteran's 
service personnel records and DD 214 reflect that he was in 
fact a boiler technician aboard Navy ships, and the 
Adjudication Manual and Rewrite reflect that this occupation 
likely exposed the veteran to asbestos.  See e.g., Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9.a (Dec. 13, 2005) (noting 
that common materials that may contain asbestos include steam 
pipes for boilers).  In addition, Dr. Mitchell's September 
1991 treatment records and the Board hearing transcript (p. 
11) reflect that the veteran was exposed to asbestos while 
working at shipyards, cotton mills, and various other 
employment after service, during which he was intermittently 
exposed to asbestos without face mask protection.  Thus, the 
Board must determine whether any asbestosis is related to the 
veteran's in-service asbestos exposure or his post-service 
asbestos exposure.  There is only one medical opinion that 
addresses this question.  The November 2004 VA examiner, 
after reviewing the claims file and examining the veteran, 
indicated that, although he could not confirm asbestosis on 
an X-ray basis, "It is more likely not related to asbestos 
exposure in the service."  While the November 2004 VA 
examiner's opinion is brief, the fact that he expressed his 
opinion after reviewing the claims file and examining the 
veteran warrant a finding that this opinion is of at least 
some probative weight.  Significantly, Dr. Mitchell, the only 
physician to diagnose asbestosis, did not express an opinion 
as to whether this asbestosis was related to in-service 
asbestos exposure or post-service asbestos exposure, and 
neither the veteran nor his representative has identified or 
alluded to a medical opinion indicating a nexus between the 
veteran's asbestosis and in-service asbestos exposure.

As to the statements of the veteran and his representative 
indicating that the veteran has asbestosis that is related to 
in-service asbestos exposure, such matters of etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-138 (1994).  As laypersons, 
neither the veteran nor his representative have been shown to 
possess appropriate medical training and expertise to 
competently render a probative opinion on a medical matter-
to include the etiology of his asbestosis.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, any lay assertions in this regard have no probative 
value.

In sum, there is no evidence of COPD or any chronic 
respiratory disability in service, the veteran's COPD was not 
diagnosed until many years after service, and the only 
competent, probative opinion as to the etiology of the 
veteran's COPD indicates that it is not related to service, 
but, rather, to his smoking.  Moreover, even assuming that 
the veteran has asbestosis, the only competent, probative 
opinion as to whether this asbestosis is related to in-
service, as opposed to post-service, asbestos exposure, 
weighs against the claim.  As the preponderance of the 
evidence is thus against the claim, the benefit-of-the-doubt 
doctrine is not for application, and the claim for service 
connection for a respiratory disability, including COPD and 
asbestosis, to include as a result of asbestos exposure, must 
be denied.  See 38 U.S.C.A. § 5107(b)  (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).






ORDER

The claim for service connection for a respiratory 
disability, including COPD and asbestosis, to include as a 
result of asbestos exposure, is denied.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


